Order entered November 26, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-00248-CR

                        CARLOS DANIEL PADILLA, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F16-59454-U

                                        ORDER
      Before the Court is appellant’s November 19, 2018 second motion for extension of time

to file appellant’s brief. We GRANT IN PART the motion and ORDER appellant’s brief filed

on or before THIRTY DAYS from the date of this order.


                                                  /s/   LANA MYERS
                                                        JUSTICE